Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 06/29/2020 is duly acknowledged.
Claims 1-42 (originally presented) have been canceled by applicants.
Claims 43-62 have been newly presented for examination on their merits in this application.
Priority
	This application has been filed as a CON of US application 15/106,568 (filed on 06/20/2016, now US patent 10,695,358),which is a 371 of PCT/US14/71578 (filed on 12/19/2014) claiming priority to US provisional application 61/919,004 filed on 12/20/2013.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 43-47 and 49-62 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger (WO 2012/076321 A1; FOR cited in applicant’s IDS dated 12/22/2020; citation no. 6) taken with Luebbers et al (WO 2011/071684 A1; FOR cited in applicant’s IDS dated 12/22/2020, citation no. 5).
Claim 43 (as newly presented) is directed to “A nutritional composition comprising: 
a human milk oligosaccharide selected from the group consisting of a fucosylated oligosaccharide, an N-acetylated oligosaccharide, and combinations thereof in an amount of 10 mg to 5000 mg per liter of the nutritional composition; 
a digestible carbohydrate in addition to the human milk oligosaccharide in an amount of from 10 mM to 150 mM of carbohydrate of the nutritional composition; and 
sodium in an amount of 10 mEq to 100 mEq of sodium per liter of the nutritional composition; and 
wherein the nutritional composition is shelf stable for at least three months.” (taken as an aqueous composition)

Claim 62 (newly presented) is directed to “An aqueous oral rehydration composition comprising: 
a human milk oligosaccharide selected from the group consisting of a fucosylated oligosaccharide, an N-acetylated oligosaccharide, and combinations thereof in an amount of 10 mg to 5000 mg per liter of the nutritional composition; 4 4837-3016-2625, v.1Attorney Docket No. 12147USC1 (35226.09033) Preliminary Amendment 
a digestible carbohydrate in addition to the human milk oligosaccharide in an amount of from 10 mM to 150 mM of carbohydrate of the nutritional composition; and 
sodium in an amount of 10 mEq to 100 mEq of sodium per liter of the nutritional composition; 
wherein the aqueous oral rehydration composition has a pH of about 2 to about 6.5 and is shelf stable for at least three months after heat sterilization.”

See also limitations of the dependent claims 44-47 and 49-61, as presented.

Sprenger (2012) discloses a nutritional composition (in the form of a liquid infant nutritional formulation, which is suitable for hydrating and treating skin disease/disorders) comprising at least one non-digestible, neutral human milk oligosaccharide (HMO) such as fucosylated oligosaccharide 2’-fucosyllactose (2-FL; see “prebiotics” disclosure in the abstract, page 7, lines 4-11; page 8, last paragraph to page 9, 2nd paragraph; Table starting on page 16; and claims 1, 2, 4, for instances); wherein the composition comprises 2 g/liter of 2-FL, digestible carbohydrate such as lactose in the amount of 74.7 g/liter, i.e. about 218 mM) and electrolytes such as sodium (Na) in the amount of 150 mg/liter (i.e. 6.521 mM  or for sodium ion is about 6.521 mEq).  Sprenger discloses that said infant nutritional formulation helps in preventing skin dehydration and/or promotes hydration of the skin (see Sprenger, page 11, lines 16-20 and claim 11, for instance), and is comprised of protein source, lipid or fat source, and is normally to be taken orally or intravenously (parenterally) for nourishment of a subject in need thereof (see page 6, lines 23-25; table starting on page 16).  Sprenger also teaches that said composition can also include N-acetyl-lactosamine containing oligosaccharides such as lacto-N-neotetraose (LNnT; see page 7, lines 25-32, for instance) as prebiotics along with suitable fructooligosaccharides (FOS), galactooligosaccharides (GOS), in combination with inulin (see disclosure on page 10, 4th paragraph, for instance), and that the composition can be “a starter infant formula, an infant formula, a baby food, an infant cereal composition, a follow-on formula or a growing-up milk”, wherein said composition is preferably a starter infant formula (see page 11, 1st paragraph). Although, Sprenger exemplifies the use of digestible carbohydrate lactose in the liquid formulation, the infant formula can comprise “any carbohydrate source conventionally found in infant formula such as lactose, saccharose, maltodextrin, starch and mixtures thereof…” (see page 13, 3rd paragraph, for instance).
Sprenger also discloses that the composition can further comprise suitable vitamins (such as vitamin C, i.e. ascorbic acid or salts thereof; see page 13, last full paragraph and Table on page 17, for instance), minerals or salts thereof including calcium, phosphorus, iodine, iron, sodium, potassium, chlorine, zinc, selenium, molybdenum, etc., along with emulsifiers and stabilizers such as soy, lecithin, citric acid esters of mono- and di-glycerides and the like, wherein the presence and/or the amounts of specific minerals and vitamins can vary depending on the intended population (see page 14, 1st and 2nd paragraphs). It is to be noted that since the composition disclosed by Sprenger (and claimed in instant claims 43 and 62) is an aqueous composition in liquid form, the vitamins, minerals, stabilizers, etc., would be in ionic form, and therefore, unless specific concentrations of the required minerals (such as sodium, chloride, zinc, or citrate; see instant dependent claims 54, 56-61) and vitamins are recited, such would be largely dependent on the ionization depending on the pH and temperature as potential factors (irrespective of the source such as specific salts thereof), which can be suitably adjusted per disclosure from Sprenger (see discussion below).  Sprenger also teach that the composition can further comprise at least one suitable probiotic such as Bifidobacteria and/or Lactobacillii (see page 7, 4th paragraph, and page 9, lines 24-25, page 10, last paragraph, and claim 5, for instance) at a concentration of from 10x3 to 10x12 cfu per gram of the composition on dry weight basis (see page 11, 2nd paragraph).  In addition, the liquid mixture/composition can be thermally treated during preparation by means of steam injection, autoclaving, heat exchanger etc., in order to sterilize or reduce bacterial loads (see Sprenger, page 14, last full paragraph; page 15, 1st and 3rd paragraphs, for instance), homogenized, and thereafter the pH and solids content of the homogenized mixture are conveniently adjusted.  In addition, Sprenger discloses that the composition may be a juice, drink or other chilled or shelf stable beverage or a soup, for example, or a baby food, or an infant cereal composition (see page 13, 1st paragraph, lines 1-3, for instance).  
However, Sprenger does not explicitly disclose and/or exemplify: (1) wherein the composition is shelf stable for “at least three months”, or “at least three months”, after heat sterilization and has “pH of about 2 to about 6.5” (see instant claims 43, 49 and 62, in particular); and (2) wherein the digestible carbohydrate is dextrose (see instant claim 53), as currently required by the instant product composition as claimed.
Luebbers et al (2011), while disclosing an oral rehydration solution that comprises dextrose, about 12 mEq/L to about 18 mEq/L sodium, a zinc source and citrates (see abstract and [0001], for instance), and wherein the sterilized solution formulation has a pH range of from about 3.0 to about 5.5 (see page 7, [0026], for instance). The amount of dextrose can be from about 11 g/L to about 90 g/L (i.e. about 56 mM to about 455 mM for dextrose monohydrate; see Table 2, and claim 1, for instance), and the sources for zinc and citrate can be such as zinc gluconate and sodium or potassium citrate, for instances (see [0033]-[0034], [0050]   Table 3, for instance).  Luebbers et al also disclose that such liquid formulations are also suitable for oral consumption by infants and children in need for hydration under various physiological conditions such as fever, dehydration, or other illnesses, etc. (see [0015], [0032], [0059], for instances), and can further comprise optional “indigestible oligosaccharides” that include fructooligosaccharides (FOS), galactooligosaccharides (GOS), inulin such as raftilose, and xylooligosaccharides (XOS), as examples (see Luebbers et al, pages 13-14, [0040], [0042], [0049], for instance) for their known benefits to the gastrointestinal tract, i.e. to suppress the growth of pathogenic organisms such as Clostridium difficile, and selectively promote growth of non-pathogenic microbial flora to support gastrointestinal health by providing immune benefits, for instance.  In addition, Luebbers et al, disclose that using suitable amounts of preservatives (such as potassium sorbate and sodium benzoate), the rehydration solution/composition can be made to “provide a longer shelf life to a pre-packaged ORS, or to extend the potability lifetime of an ORS” (i.e. stable oral rehydration solution; see page 12, [0047], for instance).     
Thus, given the disclosure in the cited prior art for the use of a digestible carbohydrate dextrose and the acidic pH range of the liquid formulations that are suitable for prevention and/or treatment of dehydration (see teachings and benefits disclosed by Luebbers et al, as discussed above), it would have been obvious to a person of ordinary skill in the art to incorporate (and/or modify the nutritional composition for the same purposes) such components in the liquid formulation disclosed by Sprenger in order to achieve superior composition that can provide nutrition as well as rehydration to a person in need thereof, as already disclosed/suggested by both the cited references of record. Since, the same components such as indigestible human milk oligosaccharides, digestible carbohydrate, sodium, vitamins, minerals, etc., and the pH range have been used in the cited prior art, unless evidence provided to the contrary, adjustment in the amounts and ranges of such components would have been obvious and/or fully contemplated by a person of ordinary skill in the art, before the effective filing date of this invention, as currently claimed.  Also, since Luebbers et al already disclose an oral rehydration solution, wherein the sterilized solution formulation has a pH range of from about 3.0 to about 5.5 (see Luebbers et al, page 7, [0026], for instance), an artisan of ordinary skill in the art would have fully contemplated the adjustments in the pH range, especially for the disclosed nutritional and/or rehydration benefits in a subject in need thereof. Since, both Sprenger and Luebbers et al provide the rehydration compositions that have longer shelf life, i.e. stable for long-term storage and use, the limitations of “shelf stable for at least three months” after heat sterilization, as presented in instant claims would have been obvious and/or fully contemplated by an artisan of ordinary skill in the art of oral rehydration products (i.e. as a result effective variable that can be optimized by an artisan in the art, as per need). Thus, the invention as generically claimed fails to distinguish itself over the combined teachings and/or suggestion from the cited prior art references, as specifically discussed above.
2.	Claim 48 (newly presented) is rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al (US 2002/0019991 A1; cited by applicants in IDS dated 12/22/2020, US-PGPUB citation no. 1) taken with Luebbers et al (WO 2011/071684 A1; FOR cited in applicant’s IDS dated 12/22/2020, citation no. 5).
Claim 48 (New) is directed to “The nutritional composition of claim 43 wherein the nutritional composition does not comprise a sialylated oligosaccharide.”
Prieto et al (2002), while disclosing compositions containing an alpha-1,2 fucose linkage and uses thereof (see abstract, Summary of the invention on page 1, [0010]-[0013], [0035]; and claims 1-7, for instances) as rehydration solution and infant formula, disclose nutritional composition (devoid of a sialylated oligosaccharide) comprising 2’-fucosyllactose (2’-FL) in an amount sufficient to work as a rehydration solution for preventing and/or treating diarrhea or enterocolitis in a subject in need (see example VI that effectively uses 2’- FL in the amount of 0.5, 1, or 2 mg/mL for binding inhibition assay [0059], for instance), and wherein the composition may comprise suitable digestible carbohydrates such as glucose, hydrolyzed cornstarch, etc. (that are equivalent to those present in human milk on an energy/caloric basis), and may contain suitable vitamins and minerals including sodium, chloride, calcium, etc. (see [0035]-[0037], for instance). 
However, Prieto et al do not explicitly disclose the composition comprising the specific amount ranges of digestible carbohydrate (range of 10 mM to 150 mM), sodium (range of 10 mEq to 100 mEq), as currently required by the composition of instant claim 48.
Luebbers et al (2011), while disclosing an oral rehydration solution that comprises dextrose, about 12 mEq/L to about 18 mEq/L sodium, a zinc source and citrates (see abstract and [0001], for instance), and wherein the sterilized solution formulation has a pH range of from about 3.0 to about 5.5 (see page 7, [0026], for instance). The amount of dextrose can be from about 11 g/L to about 90 g/L (i.e. about 56 mM to about 455 mM for dextrose monohydrate; see Table 2, and claim 1, for instance), and the sources for zinc and citrate can be such as zinc gluconate and sodium or potassium citrate, for instances (see [0033]-[0034], [0050]   Table 3, for instance).  Luebbers et al also disclose that such liquid formulations are also suitable for oral consumption by infants and children in need for hydration under various physiological conditions such as fever, dehydration, or other illnesses, etc. (see [0015], [0032], [0059], for instances), and can further comprise optional “indigestible oligosaccharides” that include fructooligosaccharides (FOS), galactooligosaccharides (GOS), inulin such as raftilose, and xylooligosaccharides (XOS), as examples (see Luebbers et al, pages 13-14, [0040], [0042], [0049], for instance) for their known benefits to the gastrointestinal tract, i.e. to suppress the growth of pathogenic organisms such as Clostridium difficile, and selectively promote growth of non-pathogenic microbial flora to support gastrointestinal health by providing immune benefits, for instance. In addition, Luebbers et al, disclose that using suitable amounts of preservatives (such as potassium sorbate and sodium benzoate), the rehydration solution/composition can be made to “provide a longer shelf life to a pre-packaged ORS, or to extend the potability lifetime of an ORS” (see page 12, [0047], for instance). 
Thus, given the disclosure in the cited prior art for the use of a digestible carbohydrate dextrose, sodium, and the acidic pH range of the liquid formulations that are suitable for prevention and/or treatment of dehydration (see teachings and benefits disclosed by Luebbers et al, as discussed above), it would have been obvious to a person of ordinary skill in the art to incorporate (and/or modify the nutritional composition for the same purposes) such components in the liquid formulation disclosed by Prieto et al in order to achieve a nutritional composition that can provide nutrition as well as rehydration to a person in need thereof, as already disclosed/suggested by both the cited references of record. Since, the same components such as indigestible human milk oligosaccharides, digestible carbohydrate, sodium, vitamins, minerals, etc., and the pH range have been used in the cited prior art, unless evidence provided to the contrary, adjustment in the amounts and ranges of such components would have been obvious and/or fully contemplated by a person of ordinary skill in the art, before the effective filing date of this invention, as currently claimed.  Also, since Luebbers et al already disclose an oral rehydration solution, wherein the sterilized solution formulation has a pH range of from about 3.0 to about 5.5 (see Luebbers et al, page 7, [0026], for instance), an artisan of ordinary skill in the art would have fully contemplated the adjustments in the pH range, especially for the disclosed nutritional and/or rehydration benefits in a subject in need thereof.  Since, Luebbers et al provide the rehydration compositions that have longer shelf life, i.e. stable for long-term storage and use, the limitations of “shelf stable for at least three months”, as presented in instant claim 43, would have been obvious and/or fully contemplated by an artisan of ordinary skill in the art of oral rehydration products as a result effective variable that can be optimized by an artisan in the art, as per need. Therefore, the invention as generically claimed fails to distinguish itself over the combined teachings and/or suggestion from the cited prior art references, as specifically discussed above.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed by the applicants.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 43-62 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,695,358 B2 (issued on June 30, 2020 from parent application 15/106,568, to same inventors and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 is also directed to essentially the same product recited as “A nutritional composition comprising: a human milk oligosaccharide selected from the group consisting of a fucosylated oligosaccharide, an N-acetylated oligosaccharide, and combinations thereof in an amount of 10 mg to 5000 mg per liter of the nutritional composition; a digestible carbohydrate in addition to the human milk oligosaccharide in an amount of from 10 mM to 150 mM of carbohydrate of the nutritional composition; and sodium in an amount of 10 mEq to 100 mEq of sodium per liter of the nutritional composition; wherein the nutritional composition does not comprise a sialylated oligosaccharide, and is an aqueous composition having a pH of about 2 to about 6.5 that is self-stable for 6 months to 24 months after heat sterilization”, which appears to be a species of the generic product compositions as currently being claimed in the instant claims (see instant claims 43 and 62, in particular; it is noted that instant application is a CON of the parent 15/106,568).  Therefore, an ODP rejection is deemed proper.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657